Appellant again insists that because the indictment alleged the ownership of the burglarized house in Mrs. K. W. Holt, and later referred to the property in the house as belonging to said "Mr." K. W. Holt, that this was a matter of material repugnance for which the indictment should be quashed. We can not agree with such contention. Not only was the house described as the property of Mrs. K. W. Holt, but it was stated in the indictment that the property therein belonged to Mrs. K. W. Holt, and the later reference was to "the said Mr. K. W. Holt" and was plainly a clerical error. If the words "Mr. K. W. Holt" were entirely eliminated, the use of the word "said" in that connection would be a sufficient description. *Page 256 
The bill of exception complaining of the question asked Mrs. Holt as to whether her name was Mrs. K. W. Holt, is qualified by the trial judge with the statement that no objection was made to the question. This court will not stop to determine whether a question asked be leading or otherwise when no objection is made to it because of its form.
There are many objections set out in the motion for new trial, to matters which can not be thus raised for the first time. We have no doubt as to the sufficiency of the evidence. A number of witnesses who testified positively that they knew appellant's tracks, gave testimony to finding said tracks under the window of the burglarized building the next morning, also to following said tracks to the sawdust pile where part of the property taken from the burlarized house was found and near which were horse tracks, which latter led from the saw-dust pile to the home of appellant's father. Appellant's wife was put on the stand who testified to an alibi, and the State, after laying a proper predicate, proved that the wife had told other parties that on the night of the alleged burglary her husband was away from home and did not get back until two o'clock. The evidence seems amply sufficient.
The motion for rehearing will be overruled.
Overruled.